Citation Nr: 1118079	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-37 709	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to receipt of the Veteran's benefits for the month of his death. 



ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served from October 1952 to October 1954.  He died in January 2009.  The Appellant is his step daughter.

This case comes before the Board of Veterans' Appeals (Board) from a decision of March 2009 from the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Appellant's claim for entitlement to the Veteran's benefits for the month of his death.


FINDING OF FACT

On January 28, 2010, prior to promulgation of a decision by the Board on the issue of entitlement to the Veteran's benefits for the month of his death, VA received the Appellant's written request to withdraw her appeal on this issue.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Appellant for the issue of entitlement to the Veteran's benefits for the month of his death have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing, or on the record at a hearing, at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  Id.  

In this case, the Appellant filed a notice of disagreement in April 2009 to the RO's March 2009 determination that she was not entitled to the Veteran's benefits for the month of his death.  She then timely submitted a signed VA-Form I-9 (Substantive Appeal Form) in September 2009 following the issuance of a statement of the case in July 2009.  The Form I-9 indicated that she did not want a hearing, but did not elaborate further on her intentions to appeal.  

Thereafter, in January 2010, the Appellant submitted a letter to the RO stating that she believed that the VA Form I-9 that she sent in September 2009 was stating that she did not want to appeal any decision that had been made.  She elaborated that she did not intend to appeal any proceedings that have been done to this date.  She stated that she was satisfied with the amount of benefits received by the VA from the initial claim she had submitted.  She further reiterated that she does not want to appeal anything and requested this matter be deleted from the docket and closed.  

She has thus withdrawn her appeal for entitlement to the Veteran's benefits for the month of his death.  Hence, there are no allegations of errors of fact or law for appellate consideration for this issue.  Accordingly, the Board does not have jurisdiction to review this issue.  The issue of entitlement to the Veteran's benefits for the month of his death is therefore, dismissed.

[Continued on following page.]

ORDER

The appeal as to the issue of entitlement to the Veteran's benefits for the month of his death is dismissed.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


